DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendment filed on 7/6/2022 has been entered.  Claim 47 has been cancelled.  Claims 30, 36-40, 43, and 49 have been amended.  Claim 50 has been added.  Claims 30-46 and 48-50 are still pending in this application, with claims 30, 43, and 48 being independent.

Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-8974077, US-8985806, US-9212803, US-9234642, US-9349307, US-9514663, US-9524661, US-9542870, US-9589488, US-9659511, US-9685102, US-9734738, US-9734737, US-9732932, US-9812043, US-9947248, US-10223946, US-10339841, US-10410551, US-10460634, and US-10891881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement



The nineteen information disclosure statements (IDS) submitted on 7/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found most to be particularly relevant. If Applicant is aware of pertinent material in the references, s/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-32 and 41-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimada et al. (US 2008/0084693, hereinafter Shimada).

In regards to claim 30, Shimada discloses in Figure 6, a lighting device for outdoor use (“outdoor type spot light”, Par. [0052]), the lighting device comprising: a heat sink (22) having fins on a first side (22a) and a mounting surface of a second side opposite the first side (at 15); a substrate (15) attached to the mounting surface of the heat sink (see Fig. 6); a plurality of LEDs (11) attached to the substrate (see Fig. 6); and a single transparent substrate (21) overlying all LEDs attached to the substrate, the transparent substrate including a plurality of optical elements (24), wherein each optical element overlies an associated one of the LEDs (see Fig. 6, Par. [0048-0049]), wherein the lighting device is sufficiently waterproof for outdoor use (such considered required of, “an outdoor type spot light mounted on the ground for illuminating a wall portion of the building out of doors” Par. [0052])

In regards to claim 31, Shimada discloses in Figure 6, further comprising a power supply (power supply cable, Par. [0043]) disposed at the first side of the heat sink (Par. [0043]).

In regards to claim 32, Shimada discloses in Figure 6, wherein the transparent substrate (21) comprises an uppermost substrate, an outer surface of the transparent substrate forming an exposed surface of the lighting device (see Fig. 6).

In regards to claim 41, Shimada discloses in Figure 6, wherein the lighting device is capable of emitting light from the plurality of LEDs with an illumination level and a uniformity (illustrated in Fig. 6) and wherein the optical elements of the transparent substrate are configured so that failure of one or more of the LEDs of the plurality of LEDs will cause the illumination level to decrease while the uniformity remains substantially the same (as is illustrated in Fig. 6, as the LEDs with associated optic results in redundant lighting, the outcome of failure of one or more of the LEDs would be that as claimed).

In regards to claim 42, Shimada discloses in Figure 6, wherein the optical elements and the associated LEDs are spaced to emit uniform light that would not cause noticeable unevenness in illumination (again, as is illustrated in Fig. 6, as the LEDs with associated optic results in redundant lighting, the uniformity would be that as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada.
In regards to claims 33 and 34, Shimada teaches the first substrate, first plurality of LEDs, first transparent substrate, the plurality of optical elements each associated with one of the LEDs, and a power supply to power the first plurality of LEDs, the power supply (power cable) is connected to power only LEDs attached to a substrate that is attached to the mounting surface of the heat sink (see Fig. 6).  
Shimada fails to disclose or fairly suggest a second substrate attached to the mounting surface of the heat sink and spaced from the substrate; a second plurality of LEDs attached to the second substrate; and a second transparent substrate overlying all LEDs attached to the second substrate, the second transparent substrate including a plurality of optical elements, wherein each optical element overlies an associated one of the LEDs of the second plurality of LEDs as recited in Claim 33, a power supply electrically connected to power the second plurality of LEDs as recited in claim 34.
However, it would have been obvious to one of ordinary skill at the time the invention was made to simply provide a duplicate substrate with LEDs, optical elements, and the like, and to provide power to it, in order to provide for a larger illumination area as may be necessitated for the particular application of the device.  Further, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 35, Shimada fails to disclose or fairly suggest a length and a width that is smaller than the length and wherein the fins extending in a direction parallel to the length of the substrate.
However, it would have been obvious to one of ordinary skill at the time the invention was made to provide for the particular dimensions of the lighting device as may be necessitated by the particular application and placement of the lighting device.  It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Shimada.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada in view of Thomas et al. (US 2007/0115666, hereinafter Thomas).
In regards to claim 36, Shimada fails to disclose or fairly suggest discloses at least one of the fins (22a) extends away from the first side of the heat sink in a direction that is not perpendicular to a plane of the first side of the substrate.
Thomas teaches in Figure 5, at least one of the fins (22) extends away from the first side of the heat sink (16b) in a direction that is not perpendicular (parallel and angled, see Fig. 5) to a plane of the first side of the substrate (38, see Fig. 5).
It would have been obvious to one of ordinary skill at the time the invention was made to provide for the arrangement of fins as suggested by Thomas in order to allow for outwardly extending fins optimizing the heat dissipation of the lighting device.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada in view of Cegnar (US 2013/0291414).
In regards to claim 40, Shimada teaches the substrate (15) comprises a single substantially planar substrate (see Fig. 6) but fails to disclose or fairly suggest the optical elements are capable of emitting light so that the light emitted from the LEDs during operation is emitted in a substantially rectangular shape.
Cegnar teaches the optical elements are capable of emitting light so that the light emitted from the LEDs during operation is emitted in a substantially rectangular shape (see Figs. 1 and 5).
It would have been obvious to one of ordinary skill at the time the invention was made to arrange the LEDs and said optical elements in such a way as to provide a substantially rectangular shaped emission pattern as may be desired for a particular application of the lighting device.

Response to Arguments
Applicant’s arguments with respect to the previous double patenting rejection and the art rejection of Claims 43 and 48 and the claims which depend thereto have been fully considered and are persuasive in light of the accepted Terminal Disclaimer and the Amendments.  The rejections have been withdrawn accordingly. 
Applicant's arguments with respect to claim 30 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimada have been fully considered but they are not persuasive. The applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the lighting device is sufficiently waterproof for outdoor use.
In response, the Examiner reiterates the rejection above, in which Shimada indeed discloses the lighting device is sufficiently waterproof for outdoor use (such considered required of, “an outdoor type spot light mounted on the ground for illuminating a wall portion of the building out of doors” Par. [0052]).
While Applicant did not provide arguments with respect to claim 36, such would have been rendered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged.

Allowable Subject Matter
Claims 43-46 and 48-50 are allowed.
The following is an examiner’s statement of reasons for allowance: equivalent to the reasons for allowance as they apply to a number of the patents associated with the Terminal Disclaimer as noted above, the prior art of record fails to disclose or render obvious in particular the lighting device is capable of directing a substantially rectangular front of light from the LEDs in a uniform manner regardless of whether all of the LEDs of the plurality of LEDs or some of the LEDs of the plurality of LEDs are functional in combination with the structures as called for in the claimed combination of independent claim 43, the light assembly is capable of directing a rectangular front of light from the LEDs in a uniform manner regardless of whether all of the LEDs of the plurality of LEDs or some of the LEDs of the plurality of LEDs are functional in combination with the structures as called for in the claimed combination of independent claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896